 



EXHIBIT 10.4
EXECUTION COPY
TERMINATION AND TRANSFER OF ASSETS AGREEMENT
     This termination agreement (the “Agreement”) between Infogrames
Entertainment SA, with an address of 1 Place Verrazzano, 69252 Lyon Cedex 09,
France, acting on behalf of itself and its affiliates (other than Atari, Inc.)
(“IESA”), Atari Interactive, Inc., a wholly owned subsidiary of IESA (“Atari
Interactive”) and Atari, Inc., with an address of 417 Fifth Avenue, New York, NY
10016 (“Atari” and, collectively with IESA and Atari Interactive, the “Parties”)
is entered into as of December 4, 2007 and effective as of December 1, 2007 (the
“Effective Date”).
WITNESSETH:
     WHEREAS, IESA and Atari are parties to that certain Production Services
Agreement, dated as of March 31, 2006 (the “PSA”);
     WHEREAS, the Parties have determined that it is to their mutual benefit to
terminate the PSA and effectively to transfer a significant part of the Atari
Production Department team personnel and related assets  to IESA;
     WHEREAS, the Parties wish to provide for certain transitional matters in
connection with such termination, all in accordance with the terms and
conditions of this Agreement;
     NOW THEREFORE, in consideration of the mutual covenants and agreements
herein, the Parties hereby agree as follows:

  1. Certain Definitions.

  a.   “Other Inter-Company Agreements” shall have the meaning provided in
Section 8 of this Agreement.     b.   “Potential Transition Personnel” means
certain Atari employees, as identified in Exhibit A, that currently perform
Production Services and/or related functions pursuant to the PSA and shall
receive offers of employment from Atari Interactive in accordance with Section 5
of this Agreement.     c.   “Production Services” means the “PRODUCTION
SERVICES”, as defined in the PSA, with the exception of Quality Assurance
services which will be subject to a new agreement.     d.   “PSA” shall have the
meaning provided in the recitals to this Agreement.     e.   “Purchased
Equipment” means all or substantially all of the computer, telecommunications,
and other office equipment currently being used by the Transition Personnel to
perform the Production Services, as enumerated in Exhibit B-1 and B-2 attached
hereto (and subject to any limitations on transfer).     f.   “Services
Agreement” shall have the meaning provided in Section 3 of this

 



--------------------------------------------------------------------------------



 



      Agreement.     g.   “Transition Personnel” shall mean the Potential
Transition Personnel that accept Atari Interactive employment offers, in
accordance with Section 5 of this Agreement.

  2.   Consideration. (a) In consideration of the transfer of the portion of the
Purchased Equipment set forth on Exhibit B-1 (fixed assets), IESA shall pay to
Atari the agreed upon current net book value thereof set forth on Exhibit B-1 in
the aggregate amount of $10,806.25 in accordance with the terms of paragraph 9
hereof.         (b)  In consideration of the transfer of the portion of the
Purchased Equipment set forth on Exhibit B-2 (development assets), IESA shall
pay to Atari the mutually agreeable replacement cost thereof set forth on
Exhibit B-2. in the aggregate amount of $49,969.70 in accordance with the terms
of paragraph 9 hereof.     3.   Termination. Notwithstanding anything in the PSA
to the contrary (including but not limited to Section 2.01(a) of the PSA) and
except as set forth below, the PSA is, and all of its provisions hereby are
terminated, as of the Effective Date. Notwithstanding anything in the PSA to the
contrary, IESA will pay any outstanding amounts due prior to the Effective Date
in connection with any Production Services, including but not limited to any
costs, expenses, and other compensation provided in Section 1.02 of the PSA. For
the avoidance of doubt, in addition to the payment obligations of IESA, the
rights and obligations contained in Sections 2.02, 2.03, 2.04, 2.05 and 2.08 of
the PSA shall survive termination thereof.     4.   Confidentiality. Atari shall
promptly return to IESA any confidential and/or proprietary information of IESA
disclosed to Atari solely pursuant to the PSA and remaining in Atari’s
possession, including, without limitation, any and all interactive software game
related object code, source code, milestone submissions, audio-visual assets,
demos, proposals, and related product documentation and information
(collectively, the “IESA Proprietary Materials”). Notwithstanding the foregoing,
Transition Personnel shall be entitled to retain any IESA Proprietary Materials
in their custody or control as of the Effective Date.     5.   Personnel
Matters.

  a.   Potential Transition Personnel. Atari Interactive shall, on or about the
Effective Date, make offers of employment to the Potential Transition Personnel.
In such offers, Atari Interactive shall use commercially reasonable efforts to
replicate, in all material respects, reasonably comparable employment terms of
the Potential Transition Personnel (e.g. including but not limited to salaries,
titles, job responsibilities, benefits, vacation days).     b.   Transition of
Personnel. The Parties shall cooperate in good faith and shall use commercially
reasonable efforts to facilitate the transition of the Transition Personnel,
including but not limited to: (i) communicating the

 



--------------------------------------------------------------------------------



 



      logistics of such transition to the affected personnel, (ii) coordinating
the logistics of offer letters to Potential Transition Personnel and
resignations from Atari by Transition Personnel and (iii) adopting reasonably
appropriate resolutions to any contractual or other legal consequences triggered
by the transition process. Upon completion of the transition, the Transition
Personnel are released by Atari from any non-compete, non-solicitation,
confidentiality solely to the extent that such restrictions will restrict the
ability of such personnel to be employed by Atari Interactive as described
herein. In the event that any Potential Transition Personnel either (x) ceases
to be an employee of Atari prior to the Effective Date for whatever reason or
(y) declines to accept Atari Interactive’s offer of employment, such individual
shall not be considered to be Transition Personnel. Any liability for severance,
employee benefits (see Section 8 below), visa fees, etc., if any, related to
Transition Personnel, as Atari Interactive employees only, shall become the sole
responsibility and liability of Atari Interactive following the Effective Date.
Except as set forth below, Atari shall remain responsible for all such costs, if
any, related to Transition Personnel for the period prior to the Effective Date
and for Potential Transition Personnel who do not become Transition Personnel.
Atari Interactive and IESA shall be responsible for the payment of 50% of the
accrued vacation amount payable to the Transition Personnel with respect to
vacation accrued during their employment with Atari. Such payment shall be made
by Atari Interactive to Atari on the Effective Date or as part of the next
regularly scheduled Atari payroll disbursement, whichever occurs later. To the
extent legally permissible and materially feasible, for the purposes of
participation in employee plans, benefits, etc. the tenure of each Transition
Personnel shall be deemed to have commenced on the first day of such respective
Transition Personnel’s employment with Atari.     c.   Waiver; Indemnity. IESA
shall not be responsible for any costs, expenses, obligations, or other
liability associated with any Atari personnel having rendered any Production
Services at any time during the term of the PSA prior to the Effective Date,
except for the fees, costs and expenses payable by IESA pursuant to the terms of
the PSA.  IESA will only be responsible for any costs, expenses, obligations or
other liability associated with the Transition Personnel — as Atari Interactive
employees — after the Effective Date. Except as set forth in the last sentence
of Section 3 and except for the fees, costs and expenses payable to Atari by
IESA pursuant to the terms of the PSA, Atari hereby releases, holds harmless,
and, agrees to indemnify IESA for such costs, expenses, obligations and other
liability associated with any Potential Transition Personnel with respect to the
period prior to the Effective Date. Except as set forth in the last sentence of
Section 3, IESA hereby releases, holds harmless and agrees to indemnify Atari
with respect to any and all liabilities, claims or obligations arising under or
relating to the PSA or the performance of any services thereunder.

 



--------------------------------------------------------------------------------



 



  6.   Office Space. Atari shall, as from the Effective Date, allocate to IESA
the office space currently being used by the Transition Personnel (or
substantially equivalent space) at Atari’s 417 Fifth Avenue, New York, NY
location, for so long as and to the extent that such space is not needed by
Atari, in its reasonable determination and upon at least 6 months notice, for
use by such Transition Personnel (but only for so long as Atari continues to
lease space at the applicable location(s) for its own personnel or possesses
rights to sublet). The terms of such allocation shall be negotiated by the
Parties in good faith promptly before the execution of this Agreement and in
connection with the execution of the contemplated new services agreements
between the Parties.     7.   Equipment. Effective on the Effective Date, Atari
shall transfer, convey, assign and deliver to IESA, and IESA shall purchase,
accept and receive all of Atari’s right, title and interest, free and clear of
encumbrances, in and to the Purchased Equipment, subject to any restriction on
transfer and receipt of required consents. IT IS UNDERSTOOD AND AGREED THAT ALL
PURCHASED EQUIPMENT IS BEING SOLD TO IESA ON AN AS IS, WHERE IS BASIS, WITHOUT
ANY REPRESENTATION OR WARRANTY OF ANY KIND AND ALL SUCH WARRANTIES, EXPRESS OR
IMPLIED, ARE HEREBY SPECIFICALLY DISCLAIMED     8.   Benefits Programs.
Effective on the Effective Date, Atari will make available to Atari Interactive,
for the benefit of the Transition Personnel, Atari’s medical, insurance and 401k
programs (the “Benefit Programs”). Atari will make the Benefits Programs
available to and will administer such benefits on behalf of Atari Interactive
for this purpose. If Atari is unable to administer such benefits on behalf of
Atari Interactive, Atari shall provide written notice to Atari Interactive as
soon as reasonably practicable after Atari affirmatively knows that it will be
unable to administer or provide such benefits, provided that, such written
notice shall never be less than the notice that Atari receives by virtue of the
contracts concluded between itself and the relevant third parties. If Atari
Interactive no longer wishes Atari to administer such benefits program, Atari
Interactive shall provide 30 days written notice to Atari.  The Parties shall
coordinate an appropriate cut off and transfer date, upon which Atari
Interactive shall be responsible for providing the Transition Personnel with
comparable benefits as provided in the Benefits Programs.  Atari Interactive
agrees to reimburse Atari for any costs, expenses or fees that Atari may incur
as a result of making such Benefits Programs available to Atari Interactive for
the Transition Personnel.         Atari Interactive and IESA hereby release,
hold harmless and shall indemnify Atari for such costs, expenses, obligations
and other liabilities asserted by the Transition Employees with regard to the
Benefits Programs after the Effective Date.     9.   Right to Offset Payments.
The Parties acknowledge that they (or their affiliates) currently provide
various rights and services to one another pursuant to a Services Agreement,
dated March 31, 2006, a Management Services Agreement, dated March

 



--------------------------------------------------------------------------------



 



      31, 2006, and Distribution Agreements, dated as of December 16, 1999,
October 2, 2000 and August 22, 2005, respectively (each as amended and
supplemented to date and collectively, the “Other Inter-Company Agreements”).
The Parties expressly agree that each Party shall have the right throughout the
term of this Agreement to offset such payments as are owed under this Agreement
against payments due under any of the Other Inter-Company Agreements.     10.  
Charge-Back/Usage for/of Certain Transition Personnel. For the period from the
Effective Date until January 31, 2008, Atari Interactive shall permit Robert
Stevenson and David Geudelekian to provide oversight and supervisory business
development and production services to Atari, as applicable. In consideration of
such services, Atari shall pay Atari Interactive a fee equal to (i) 25% of the
costs associated with Robert Stevenson, plus 6%, and (ii) 50% of the costs
associated with David Geudelekian, plus 6%. Further, Atari Interactive shall
permit Samuel Gatte to provide oversight and supervisory quality assurance
services to Atari at no additional cost.     11.   Further Assurances. Following
the Effective Date, the parties shall execute, acknowledge and deliver such
other instruments or documents as may be reasonably necessary or appropriate to
carry out the transactions contemplated by this Agreement. Specifically, at any
time, from time to time following the Effective Date, at the request of IESA and
without further consideration, Atari shall execute and deliver such instruments
of sale, transfer, conveyance and assignment to evidence IESA’s rights to, and
title in, the Purchased Equipment (to the extent transferable and assignable)
and/or the IESA Proprietary Materials. Atari will comply at IESA’s expense with
IESA’s reasonable requests to assist IESA in its efforts to effect transfer of
the Purchased Equipment and to transition the Transition Personnel.     12.  
Binding Nature of Terms. Each of the terms of this Agreement is binding upon the
Parties, and their respective successors, transferees, and assigns. If any
provision of this Agreement is declared null and void or unenforceable by any
court or tribunal having jurisdiction, then such provision shall be considered
separate and apart from the remainder of this Agreement which shall remain in
full force and effect, but such provision shall be modified (as nearly as
possible to reflect its original intent) to eliminate such aspects of the
provision that made it null, void or unenforceable and such modified provision
shall then be deemed an original part of this Agreement.     13.   Authorization
of Signatories. The persons signing this Agreement represent and warrant that
they are duly authorized to execute this Agreement on behalf of each of the
Parties, and to bind said entities to the terms, conditions, provisions, duties
and obligations set forth in this Agreement.     14.   Notices. All notices,
requests, demands, claims and other communications hereunder shall be as
provided in Section 2.09 of the PSA, which is hereby incorporated herein by
reference, with notice to Atari Interactive being sent to the same address as is
set forth for Atari.

 



--------------------------------------------------------------------------------



 



  15.   Execution in Counterparts and Facsimiles. This Agreement (and all
exhibits, appendices and amendments) may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute one and the same
instrument, respectively. Executed copies of the signature pages of this
Agreement sent by facsimile or transmitted electronically in either Tagged Image
Format Files (“TIFF”) or Portable Document Format (“PDF”) shall be treated as
originals, fully binding and with full legal force and effect, and the parties
waive any rights they may have to object to such treatment. Any party delivering
an executed counterpart of this Agreement by facsimile, TIFF or PDF also may
deliver a manually executed counterpart of this Agreement, but the failure to
deliver a manually executed counterpart shall not affect the validity,
enforceability, and binding effect of this Agreement.     16.   General. This
Agreement constitutes the entire agreement of the Parties relating to the PSA
and the termination thereof, and supersedes any and all prior and
contemporaneous oral and/or written agreements concerning the subject matter
hereof. This Agreement can only be modified by a writing signed by both Parties.
This Agreement, once signed by an authorized representative of each of IESA and
Atari, shall constitute a valid and binding agreement, as of the date first set
forth above, enforceable in accordance with its terms and governed under the law
of the State of New York without regard to its principals of conflict of laws.
The Parties submit to the exclusive jurisdiction of the state and federal courts
located within New York, New York for any dispute arising from or in connection
with this Agreement.     17.   Intended Parties in Interest. This Agreement
shall be binding upon and inure solely to the benefit of Atari, Atari
Interactive and IESA, and nothing in this Agreement, express or implied, is
intended to or shall confer upon any other person any rights, benefits or
remedies of any nature whatsoever under or by reason of this Agreement. Without
limiting the generality of the foregoing, no employee of Atari shall acquire any
rights directly as a result of this Agreement and this Agreement is not intended
to, and shall not, alter the employment relationship with any employee or
constitute an employment agreement, or any amendment to any employment agreement
with any employee.

[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties to this Agreement have caused it to be duly
executed by their respective authorized representatives on the day and year
first above written.

                  INFOGRAMES ENTERTAINMENT SA       ATARI, INC.
 
               
By:
  /s/ Patrick Leleu       By:   /s/ Curtis G. Solsvig
 
               
Name:
  Patrick Leleu       Name:   Curtis Solsvig
Title:
  Chairman and CEO       Title:   Chief Restructuring Officer
 
                ATARI INTERACTIVE, INC.            
 
               
By:
  /s/ Hastefort
 
           
Name:
  Hastefort            
Title:
  CEO            

 